UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	January 1, 2014 — June 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: After pulling back at the start of the year, equity markets resumed their steady advance through the halfway mark of 2014. In June, the S&P 500 Index posted its fifth consecutive month of gains. The bond market has also generated solid positive results across many sectors this year. Underpinning these stable returns is growing evidence of an economy on the mend, including a strengthening jobs market, and accelerating consumer spending and business investment. Corporations are participating in this improvement, as reflected in stronger-than-expected earnings growth and heightened merger-and-acquisition activity. One notable characteristic of this market environment is its historically low level of volatility — arelative calm that experience indicates does not last forever. As we move into the second half of the year, we also note that a range of geopolitical uncertainties could push risk levels higher. That said, Putnam offers a wide range of strategies for all market conditions, including portfolios designed for periods of higher market volatility. As always, thank you for investing with Putnam. Performance summary (as of 6/30/14) Investment objective Capital appreciation Net asset value June 30, 2014 Class IA: $53.55 Class IB: $53.13 Total return at net asset value Russell 1000 (as of 6/30/14)‡ Class IA shares* Class IB shares† Growth Index 6 months 6.03% 5.91% 6.31% 1 year 35.63 35.31 26.92 5 years 124.51 121.77 141.04 Annualized 17.56 17.27 19.24 10 years 121.97 116.57 119.83 Annualized 8.30 8.03 8.20 Life 1,282.64 1,212.43 1,075.73 Annualized 10.46 10.24 9.81 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ Recent performance may have benefited from one or more legal settlements. The Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. * The unclassified sector includes exchanged-traded funds and other securities not able to be classified by sector. Putnam VT Voyager Fund 1 Report from your fund’s manager After pausing early in 2014, the U.S. equity market climbed to new records during the second quarter. What factors influenced the market’s turnaround? Equities began the period with a bout of volatility, as investors remained concerned about turbulence in emerging markets, tensions between Ukraine and Russia, weaker-than-expected economic data in China and Europe, and mixed economic data in the United States. Many questioned the strength and sustainability of the economic recovery, and equity returns were flat for the first three months of the year. By spring, however, many of these concerns receded, and investor sentiment became more positive. New government data on labor markets and wholesale inventories suggested economic improvement, while the Federal Reserve signaled its confidence in the U.S. economic recovery by announcing that it would continue tapering economic stimulus measures. An improved outlook and diminished volatility pushed U.S. equity prices higher. Many U.S. stock market benchmarks hit record highs byperiod-end. How did the fund perform during the six months ended June 30, 2014? Putnam VT Voyager Fund delivered a solid positive return on an absolute basis, while underperforming relative to the Russell 1000 Growth Index. In selecting stocks for Putnam VT Voyager Fund, I seek companies that are poised to grow faster than their peers that are also trading at attractive valuations. In other words, I’m looking for stocks with higher expected growth rates for earnings and cash flow than those in the benchmark, and trying to obtain them without paying too much for that growth. With equities advancing so strongly during the period, was the market overvalued? When I consider the primary factors that drive the equity market — fundamentals, valuation, and sentiment — I believe the market’s continued advance during the period has been reasonable and justified. From a fundamental perspective, U.S. economic growth has been accelerating, and the corporate earnings outlook has been solid. Valuations, in my view, have been reasonable, particularly considering the level of interest rates. As for sentiment, some indicators suggest that investors have become more bullish, but statistics continue to show that, overall, investors remained underexposed to equities. Based on the earnings that companies have delivered and still-reasonable valuations for equities, I believe the market’s advance has been rational. How did you invest for growth in today’s market? Year to date, market movement and sector differentiation have not been significant, so stock selection has been critical. In addition, we always keep an eye on sectors or stocks whose valuations may have become stretched. Within the Russell 1000 Growth universe, there has been a subset of momentum growth stocks that have had significant multiyear rallies. Their valuations advanced to unreasonable levels, and many of these stocks corrected sharply. The fund was generally underexposed to these stocks, which was beneficial to performance. We believe, however, that these selloffs were not the result of company-specific problems, and whenever declines are unrelated to fundamentals, it creates opportunity. In this momentum growth area, we are focused on finding companies that we believe have strong growth potential combined with valuations that are more reasonable following the declines. For example, after the sharp correction in the biotechnology sector, valuations for several stocks were below the market average based on estimated 2015 earnings despite what we believe are superior growth outlooks. How did the fund use derivatives during the period? We used a variety of derivatives to establish exposures in the fund. We used options to manage downside risk and to hedge against changes in the values of securities the fund owns, owned, or expects to own. We also used forward currency contracts to hedge against foreign currency risk. In addition, we used total return swaps to gain exposure to specific markets, countries, sectors, and industries. What is your outlook for the economy and the portfolio in the coming months? We had a two-year period in which earnings growth went sideways, for various reasons. That trend was reversing, and we are starting to see year-over-year earnings growth again. Another positive factor is the tremendous amount of merger-and-acquisition activity in today’s market, with many accretive deals — that is, deals that should boost earnings growth for those companies. Additionally, share buybacks were quite significant, contributing to earnings growth. I also do not agree with skeptics who argue that profit margins, which have exceeded prior peaks, are not sustainable. Because of many secular drivers — such as outsourcing of labor and lower interest expense — I believe margins are likely to go even higher if global growth continues at moderate levels. While I would not describe earnings potential as explosive, I believe there is room for improvement as long as economic growth remains supportive. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. 2 Putnam VT V oyager Fund Your fund’s manager Portfolio Manager Nick C. Thakore is a Co-Head of U.S. Equities at Putnam. He joined Putnam in 2008 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Voyager Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2014, to June 30, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/14 for the 6 months ended 6/30/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.63 $4.90 $3.56 $4.81 Ending value (after expenses) $1,060.30 $1,059.10 $1,021.27 $1,020.03 Annualized expense ratio 0.71% 0.96% 0.71% 0.96% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in theyear. 4 Putnam VT V oyager Fund The fund’s portfolio 6/30/14 (Unaudited) COMMON STOCKS (92.7%)* Shares Value Aerospace and defense (3.0%) Airbus Group NV (France) 98,207 $6,581,200 General Dynamics Corp. 26,900 3,135,195 Honeywell International, Inc. 75,500 7,017,725 Northrop Grumman Corp. 18,900 2,261,007 Raytheon Co. 19,300 1,780,425 United Technologies Corp. 58,300 6,730,735 Airlines (1.3%) American Airlines Group, Inc. † 114,300 4,910,328 Delta Air Lines, Inc. 173,670 6,724,502 Automobiles (1.2%) General Motors Co. 142,700 5,180,010 Tesla Motors, Inc. † S 15,600 3,744,936 Toyota Motor Corp. (Japan) 29,900 1,795,682 Banks (3.2%) Banco Espirito Santo SA (Portugal) † S 2,899,160 2,389,832 Bank of America Corp. 428,900 6,592,193 Bank of Ireland (Ireland) † 5,449,911 1,843,253 Citigroup, Inc. 201,200 9,476,520 Dubai Islamic Bank PJSC (United Arab Emirates) † 1,399,105 2,457,043 JPMorgan Chase & Co. 111,300 6,413,106 SVB Financial Group † 7,500 874,650 Biotechnology (8.5%) Aegerion Pharmaceuticals, Inc. † S 235,100 7,544,359 Biogen Idec, Inc. † 26,600 8,387,246 BioMarin Pharmaceutical, Inc. † 10,900 678,089 Celgene Corp. † 205,200 17,622,576 Cubist Pharmaceuticals, Inc. † S 116,500 8,134,030 Dynavax Technologies Corp. † S 1,091,500 1,746,400 Gilead Sciences, Inc. † 377,000 31,257,070 Vertex Pharmaceuticals, Inc. † 39,291 3,720,072 Capital markets (2.1%) Charles Schwab Corp. (The) 247,800 6,673,254 E*Trade Financial Corp. † 184,100 3,913,966 Fortress investment Group, LLC Class A 170,567 1,269,018 KKR & Co. LP 212,700 5,174,991 State Street Corp. 42,800 2,878,728 Chemicals (3.4%) Axiall Corp. S 73,888 3,492,686 Chemtura Corp. † 123,498 3,227,003 Dow Chemical Co. (The) 28,300 1,456,318 Huntsman Corp. 233,300 6,555,730 Monsanto Co. 88,700 11,064,438 Tronox, Ltd. Class A 166,808 4,487,135 Wacker Chemie AG (Germany) 11,191 1,292,259 Commercial services and supplies (0.2%) Tyco International, Ltd. 35,600 1,623,360 Communications equipment (1.6%) Alcatel-Lucent ADR (France) † 1,024,400 3,646,864 JDS Uniphase Corp. † 84,100 1,048,727 Qualcomm, Inc. 124,191 9,835,927 COMMON STOCKS (92.7%)* cont. Shares Value Construction and engineering (0.1%) China Railway Group, Ltd. (China) 2,011,000 $983,393 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 33,213 1,630,094 Consumer finance (—%) Ally Financial, Inc. F 6,041 144,440 Containers and packaging (0.1%) MeadWestvaco Corp. 22,400 991,424 Diversified consumer services (0.7%) ITT Educational Services, Inc. † S 404,191 6,745,948 Diversified financial services (0.5%) CME Group, Inc. 61,900 4,391,805 Electrical equipment (0.9%) Eaton Corp PLC 79,600 6,143,528 Generac Holdings, Inc. † S 40,500 1,973,970 Electronic equipment, instruments, and components (0.8%) Anixter International, Inc. 60,597 6,063,942 Japan Display, Inc. (Japan) † 255,900 1,571,194 Energy equipment and services (2.2%) Ezion Holdings, Ltd. (Singapore) 2,412,800 4,024,881 Halliburton Co. 86,093 6,113,464 Schlumberger, Ltd. 65,625 7,740,469 Transocean, Ltd. (Switzerland) 25,903 1,166,412 Food and staples retail (0.1%) CVS Caremark Corp. 17,700 1,334,049 Health-care equipment and supplies (1.2%) Baxter International, Inc. 34,100 2,465,430 St. Jude Medical, Inc. 57,600 3,988,800 TransEnterix, Inc. † 229,040 1,154,362 Zimmer Holdings, Inc. 31,000 3,219,660 Health-care providers and services (0.2%) Express Scripts Holding Co. † 30,269 2,098,550 Hotels, restaurants, and leisure (3.1%) Hilton Worldwide Holdings, Inc. † 81,500 1,898,950 Las Vegas Sands Corp. 69,900 5,327,778 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 98,500 3,517,435 Penn National Gaming, Inc. † 115,600 1,403,384 Starbucks Corp. 53,400 4,132,092 Thomas Cook Group PLC (United Kingdom) † 5,156,350 11,780,809 Wynn Resorts, Ltd. 4,200 871,752 Household durables (4.7%) Beazer Homes USA, Inc. † S 177,100 3,715,558 D.R. Horton, Inc. 34,000 835,720 Hovnanian Enterprises, Inc. Class A † S 148,404 764,281 Panasonic Corp. (Japan) 489,300 5,960,182 PulteGroup, Inc. 1,129,700 22,774,752 Skyworth Digital Holdings, Ltd. (China) 6,556,000 3,129,800 Sony Corp. (Japan) 25,300 420,064 Whirlpool Corp. 42,940 5,978,107 Putnam VT Voyager Fund 5 COMMON STOCKS (92.7%)* cont. Shares Value Industrial conglomerates (1.8%) Siemens AG (Germany) 79,192 $10,458,809 Toshiba Corp. (Japan) 1,416,000 6,611,401 Insurance (3.1%) American International Group, Inc. 98,300 5,365,214 Assured Guaranty, Ltd. 456,781 11,191,135 Genworth Financial, Inc. Class A † 52,700 916,980 Hartford Financial Services Group, Inc. (The) 306,970 10,992,596 Internet and catalog retail (2.6%) Amazon.com, Inc. † 11,800 3,832,404 Bigfoot GmbH (acquired 8/2/13, cost $2,088,293) (Private) (Brazil) † ∆ ∆ F 95 1,399,670 Ctrip.com International, Ltd. ADR (China) † S 11,300 723,652 Priceline Group, Inc. (The) † 12,203 14,680,209 Zalando AG (acquired 9/30/13, cost $3,497,530) (Private) (Germany) † ∆ ∆ F 156 3,487,488 Internet software and services (10.8%) Baidu, Inc. ADR (China) † 12,000 2,241,720 eBay, Inc. † 69,645 3,486,429 Facebook, Inc. Class A † 418,169 28,138,592 Google, Inc. Class A † 47,568 27,811,583 Google, Inc. Class C † 50,368 28,975,703 Pandora Media, Inc. † S 128,600 3,793,700 Qihoo 360 Technology Co., Ltd. ADR (China) † S 52,200 4,804,488 Tencent Holdings, Ltd. (China) 85,100 1,297,845 IT Services (3.1%) MasterCard, Inc. Class A 36,500 2,681,655 Unisys Corp. † 124,901 3,090,051 Visa, Inc. Class A S 111,200 23,430,952 Leisure products (0.5%) Brunswick Corp. 89,075 3,752,730 Sega Sammy Holdings, Inc. (Japan) 46,400 912,839 Life sciences tools and services (0.4%) Thermo Fisher Scientific, Inc. 34,300 4,047,400 Media (3.5%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) S 179,071 2,564,813 CBS Corp. Class B (non-voting shares) 128,500 7,984,990 Comcast Corp. Class A 180,615 9,695,413 Grupo Televisa SAB ADR (Mexico) 44,176 1,515,679 Liberty Global PLC Ser. A (United Kingdom) † 85,749 3,791,821 Liberty Global PLC Ser. C (United Kingdom) 47,049 1,990,643 Live Nation Entertainment, Inc. † 43,200 1,066,608 Mediaset SpA (Italy) † 555,451 2,707,662 Time Warner Cable, Inc. 6,800 1,001,640 Metals and mining (1.0%) Barrick Gold Corp. (Canada) 222,000 4,062,600 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 78,126 2,851,599 Glencore Xstrata PLC (United Kingdom) 414,815 2,311,126 Multiline retail (0.3%) Macy’s, Inc. 22,900 1,328,658 Target Corp. 32,100 1,860,195 COMMON STOCKS (92.7%)* cont. Shares Value Oil, gas, and consumable fuels (1.3%) Cobalt International Energy, Inc. † 50,200 $921,170 EOG Resources, Inc. 44,700 5,223,642 Genel Energy PLC (United Kingdom) † 182,873 3,176,633 QEP Resources, Inc. 28,400 979,800 Royal Dutch Shell PLC Class A (United Kingdom) 37,069 1,534,293 Paper and forest products (0.2%) International Paper Co. 19,100 963,977 Louisiana-Pacific Corp. † S 64,100 962,782 Personal products (0.9%) Coty, Inc. Class A S 494,832 8,476,472 Pharmaceuticals (5.5%) AbbVie, Inc. 132,500 7,478,300 Actavis PLC † 62,015 13,832,446 Allergan, Inc. 22,700 3,841,294 Bristol-Myers Squibb Co. 74,600 3,618,846 Jazz Pharmaceuticals PLC † 124,883 18,359,050 Medicines Co. (The) † 143,700 4,175,922 Real estate investment trusts (REITs) (0.7%) Gaming and Leisure Properties, Inc. R S 73,993 2,513,542 Hibernia REIT PLC (Ireland) † R 2,700,000 4,103,793 Real estate management and development (0.7%) RE/MAX Holdings, Inc. Class A S 188,063 5,564,784 Sun Hung Kai Properties, Ltd. (Hong Kong) 65,184 894,026 Road and rail (0.7%) Genesee & Wyoming, Inc. Class A † 33,150 3,480,750 Union Pacific Corp. 32,600 3,251,850 Semiconductors and semiconductor equipment (3.0%) Avago Technologies, Ltd. 12,900 929,703 Canadian Solar, Inc. (Canada) † 177,600 5,551,776 Marvell Technology Group, Ltd. 128,177 1,836,776 Micron Technology, Inc. † 580,087 19,113,867 Software (3.2%) Longtop Financial Technologies, Ltd. ADR (Hong Kong) † F 99,123 — Microsoft Corp. 238,400 9,941,280 Oracle Corp. 195,061 7,905,822 Red Hat, Inc. † 20,000 1,105,400 Splunk, Inc. † 34,000 1,881,220 TiVo, Inc. † 389,600 5,029,736 VMware, Inc. Class A † S 8,000 774,480 Zynga, Inc. Class A † 1,014,500 3,256,545 Specialty retail (3.7%) Bed Bath & Beyond, Inc. † 48,250 2,768,585 Gap, Inc. (The) 113,900 4,734,823 Home Depot, Inc. (The) 93,800 7,594,048 Lowe’s Cos., Inc. 82,800 3,973,572 Office Depot, Inc. † 1,862,845 10,599,588 Sears Hometown and Outlet Stores, Inc. † S 33,073 710,077 Tile Shop Holdings, Inc. † S 99,668 1,523,924 TJX Cos., Inc. (The) 41,900 2,226,985 6 Putnam VT Voyager Fund COMMON STOCKS (92.7%)* cont. Shares Value Technology hardware, storage, and peripherals (4.6%) Apple, Inc. 349,023 $32,434,707 EMC Corp. 50,700 1,335,438 SanDisk Corp. 52,400 5,472,132 Western Digital Corp. 36,200 3,341,260 Textiles, apparel, and luxury goods (0.1%) Tumi Holdings, Inc. † S 54,303 1,093,119 Thrifts and mortgage finance (0.5%) Radian Group, Inc. S 327,700 4,853,237 Tobacco (0.8%) Japan Tobacco, Inc. (Japan) 74,200 2,704,907 Philip Morris International, Inc. 54,931 4,631,233 Wireless telecommunication services (0.5%) SoftBank Corp. (Japan) 24,700 1,839,120 Vodafone Group PLC ADR (United Kingdom) 83,900 2,801,420 Total common stocks (cost $651,670,195) INVESTMENT COMPANIES (1.8%)* Shares Value CSOP FTSE China A50 ETF (China) 2,774,800 $3,061,073 iShares Dow Jones U.S. Home Construction Index Fund 215,000 5,332,000 iShares FTSE A50 China Index ETF (China) 3,617,000 3,938,826 Market Vectors Gold Miners ETF 62,927 1,664,419 Market Vectors Junior Gold Miners ETF † 69,100 2,920,166 Total investment companies (cost $16,460,216) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.3%)* strike price amount Value DISH Network Corp. (Call) Jan-15/$65.00 $158,903 $1,136,156 DISH Network Corp. (Call) Jan-15/75.00 57,040 194,415 DISH Network Corp. (Call) Aug-14/47.50 67,454 1,209,806 Fortune Brands Home & Security, Inc. (Call) Aug-14/30.00 120,075 1,210,607 Groupon, Inc. (Call) Jul-14/5.00 342,541 554,920 iShares U.S. Home Construction ETF (Call) Aug-14/27.00 722,110 82,342 iShares U.S. Home Construction ETF (Call) Aug-14/27.00 260,174 29,668 iShares U.S. Home Construction ETF (Call) Aug-14/26.00 252,744 47,058 iShares U.S. Home Construction ETF (Call) Jul-14/26.00 402,035 30,076 ITT Educational Services, Inc. (Call) Oct-14/24.00 252,612 105,592 ITT Educational Services, Inc. (Call) Oct-14/25.00 133,989 47,539 ITT Educational Services, Inc. (Call) Aug-14/16.00 37,606 87,363 Jazz Pharmaceuticals PLC (Call) Dec-14/170.00 84,241 766,593 Jazz Pharmaceuticals PLC (Call) Dec-14/190.00 84,241 411,284 Jazz Pharmaceuticals PLC (Call) Dec-14/180.00 45,767 308,122 Juniper Network, Inc. (Call) Jul-14/18.00 97,577 638,634 Market Vectors Gold Miners ETF (Call) Sep-14/27.00 552,609 610,795 Market Vectors Gold Miners ETF (Call) Sep-14/29.00 490,730 247,713 Market Vectors Gold Miners ETF (Call) Sep-14/30.00 401,751 139,315 Market Vectors Gold Miners ETF (Call) Sep-14/31.00 294,617 66,279 Market Vectors Gold Miners ETF (Call) Sep-14/32.00 401,751 60,597 Micron Technology, Inc. (Call) Jul-14/31.00 177,026 391,277 Nokia OYJ (Call) Jul-14/6.00 337,486 526,691 PulteGroup, Inc. (Call) Oct-14/23.00 453,546 125,664 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.3%)* cont. strike price amount Value PulteGroup, Inc. (Call) Jul-14/$23.00 $1,458,251 $15,589 PulteGroup, Inc. (Call) Jul-14/23.00 387,674 4,144 PulteGroup, Inc. (Call) Jul-14/25.00 1,232,812 370 PulteGroup, Inc. (Call) Jul-14/27.00 387,674 43 Qihoo 360 Technology Co., Ltd. (Call) Dec-14/120.00 126,885 580,311 SPDR S&P rust (Put) Jul-14/191.00 882,907 450,724 SPDR S&P rust (Put) Jul-14/188.00 931,205 284,018 SPDR S&P rust (Put) Jul-14/187.00 882,907 233,352 SPDR S&P rust (Put) Jul-14/189.00 631,317 213,297 SPDR S&P rust (Put) Jul-14/184.00 931,205 170,876 SPDR S&P rust (Put) Jul-14/185.00 631,317 124,300 SPDR S&P rust (Put) Jul-14/184.00 631,605 108,592 SPDR S&P rust (Put) Jul-14/186.00 466,700 101,437 SPDR S&P rust (Put) Jun-14/189.00 584,557 1 SPDR S&P rust (Put) Jun-14/185.00 584,557 1 SPDR S&P rust (Put) Jun-14/190.00 509,617 1 SPDR S&P rust (Put) Jun-14/186.00 509,617 1 SPDR S&P rust (Put) Jun-14/188.00 825,891 1 SPDR S&P rust (Put) Jun-14/184.00 825,891 1 SPDR S&P rust (Put) Jun-14/185.00 612,787 1 SPDR S&P rust (Put) Jun-14/189.00 325,993 — Vodafone Group PLC (Call) Jan-15/40.00 296,130 85,878 Vodafone Group PLC (Call) Jul-14/35.00 802,348 96,282 Whirlpool Corp. (Call) Dec-14/165.00 143,355 280,242 Whirlpool Corp. (Call) Dec-14/175.00 58,898 57,496 Total purchased options outstanding (cost $15,270,779) WARRANTS (1.0%)* † Expiration date Strike price Warrants Value Bank of America Corp. W 10/28/18 $30.79 2,020,248 $1,515,186 Global Mediacom Tbk PT 144A (Indonesia) 10/4/16 0.00 4,970,000 890,873 JPMorgan Chase & Co. W 10/28/18 42.42 84,886 1,640,846 Sun Hung Kai Properties, Ltd. (Hong Kong) 12/31/44 98.60 5,376 7,020 Wells Fargo & Co. W 10/28/18 34.01 257,262 5,515,697 Total warrants (cost $5,654,535) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 5/8s, November 30, 2017 i $207,000 $203,949 U.S. Treasury Strips zero%, August 15, 2023 i 184,000 146,140 Total U.S. treasury obligations (cost $350,089) SHORT-TERM INVESTMENTS (11.3%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d shares 74,479,872 $74,479,872 Putnam Short Term Investment Fund 0.07% L shares 26,856,672 26,856,672 SSgA Prime Money Market Fund 0.01% P shares 3,145,600 3,145,600 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 $280,000 279,967 Total short-term investments (cost $104,762,111) Total investments (cost $794,167,925) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund PJSC Public Joint Stock Company SPDR S&P Depository Receipts Putnam VT Voyager Fund 7 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $928,928,044. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,887,158, or 0.5% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $5,616,664 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $79,542,729) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 9/17/14 $38,110,128 $37,889,338 $(220,790) Japanese Yen Sell 8/20/14 24,341,712 23,996,708 (345,004) UBS AG British Pound Sell 9/17/14 18,042,388 17,656,683 (385,705) Total WRITTEN OPTIONS OUTSTANDING at 6/30/14 (premiums received $7,676,411) Expiration Contract (Unaudited) date/strike price amount Value DISH Network Corp. (Call) Jan-15/$75.00 $158,903 $562,517 DISH Network Corp. (Call) Jan-15/85.00 57,040 85,971 iShares U.S. Home Construction ETF(Call) Aug-14/28.00 722,110 34,212 iShares U.S. Home Construction ETF(Call) Aug-14/27.00 252,744 14,269 ITT Educational Services, Inc. (Call) Oct-14/26.00 252,612 71,055 ITT Educational Services, Inc. (Call) Oct-14/30.00 133,989 12,381 Jazz Pharmaceuticals PLC (Call) Dec-14/180.00 168,482 1,134,288 Jazz Pharmaceuticals PLC (Call) Dec-14/200.00 45,767 168,056 Market Vectors Gold Miners ETF (Call) Sep-14/29.00 552,609 278,949 Market Vectors Gold Miners ETF (Call) Sep-14/31.00 803,502 180,760 Market Vectors Gold Miners ETF (Call) Sep-14/31.00 490,730 110,397 Market Vectors Gold Miners ETF (Call) Sep-14/32.50 294,617 32,702 Micron Technology, Inc. (Call) Jul-14/34.00 177,026 83,057 PulteGroup, Inc. (Call) Oct-14/25.00 453,546 44,606 PulteGroup, Inc. (Call) Jul-14/25.00 1,458,251 437 PulteGroup, Inc. (Call) Jul-14/25.00 775,348 233 WRITTEN OPTIONS OUTSTANDING at 6/30/14 (premiums received $7,676,411) Expiration Contract (Unaudited) cont. date/strike price amount Value PulteGroup, Inc. (Call) Jul-14/$27.00 $1,232,812 $136 Qihoo 360 Technology Co., Ltd. (Call) Dec-14/130.00 126,885 390,425 SPDR S&P rust (Put) Jul-14/189.00 1,765,814 630,042 SPDR S&P rust (Put) Jul-14/186.00 1,862,410 431,520 SPDR S&P rust (Put) Jul-14/187.00 1,262,635 318,474 SPDR S&P rust (Put) Jul-14/182.00 631,605 89,511 SPDR S&P rust (Put) Jul-14/184.00 466,700 80,244 SPDR S&P rust (Put) Jun-14/186.00 1,651,782 2 SPDR S&P rust (Put) Jun-14/187.00 1,169,114 1 SPDR S&P rust (Put) Jun-14/188.00 1,019,234 1 SPDR S&P rust (Put) Jun-14/183.00 612,787 1 SPDR S&P rust (Put) Jun-14/187.00 325,993 — Vodafone Group PLC (Call) Jan-15/45.00 296,130 20,729 Vodafone Group PLC (Call) Jul-14/36.00 802,348 8,023 Whirlpool Corp. (Call) Dec-14/175.00 143,355 145,904 Whirlpool Corp. (Call) Dec-14/185.00 58,898 27,959 Total 8 Putnam VT Voyager Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Deutsche Bank AG baskets 96,884 $— 7/28/14 (3 month USD-LIBOR-BBA plus A basket (DBPTMATR) of $370,124 32 bp) common stocks Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $184,611,917 $— $4,887,158 Consumer staples 17,146,661 — — Energy 30,880,764 — — Financials 100,743,666 144,440 — Health care 147,369,902 — — Industrials 73,668,178 — — Information technology 251,829,514 — — Materials 45,349,171 — — Telecommunication services 4,640,540 — — Total common stocks Investment companies 16,916,484 — — Purchased options outstanding — 11,835,464 — U.S. Treasury obligations — 350,089 — Warrants 8,678,749 890,873 — Short-term investments 30,002,272 74,759,839 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(951,499) $— Written options outstanding — (4,956,862) — Total return swap contracts — 370,124 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Voyager Fund 9 Statement of assets and liabilities 6/30/14 (Unaudited) Assets Investment in securities, at value, including $70,869,109 of securities on loan (Note 1): Unaffiliated issuers (identified cost $692,831,381) $903,369,137 Affiliated issuers (identified cost $101,336,544) (Notes 1 and 5) 101,336,544 Foreign currency (cost $18,555) (Note 1) 18,555 Dividends, interest and other receivables 658,288 Receivable for shares of the fund sold 52,606 Receivable for investments sold 40,654,928 Unrealized appreciation on OTC swap contracts (Note 1) 370,124 Total assets Liabilities Payable for investments purchased 31,137,264 Payable for shares of the fund repurchased 1,281,247 Payable for compensation of Manager (Note 2) 416,213 Payable for custodian fees (Note 2) 26,288 Payable for investor servicing fees (Note 2) 101,508 Payable for Trustee compensation and expenses (Note 2) 466,573 Payable for administrative services (Note 2) 1,477 Payable for distribution fees (Note 2) 45,809 Unrealized depreciation on forward currency contracts (Note 1) 951,499 Written options outstanding, at value (premiums $7,676,411) (Notes 1 and 3) 4,956,862 Collateral on securities loaned, at value (Note 1) 74,479,872 Collateral on certain derivative contracts, at value (Note 1) 3,495,689 Other accrued expenses 171,837 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $644,985,290 Undistributed net investment income (Note 1) 3,781,522 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 67,487,518 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 212,673,714 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $704,063,888 Number of shares outstanding 13,147,015 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $53.55 Computation of net asset value Class IB Net assets $224,864,156 Number of shares outstanding 4,232,720 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $53.13 The accompanying notes are an integral part of these financial statements. 10 Putnam VT V oyager Fund Statement of operations Six months ended 6/30/14 (Unaudited) Investment income Dividends (net of foreign tax of $117,326) $9,513,310 Interest (including interest income of $2,129 from investments in affiliated issuers) (Note 5) 2,509 Securities lending (Note 1) 164,808 Total investment income Expenses Compensation of Manager (Note 2) 2,508,071 Investor servicing fees (Note 2) 458,346 Custodian fees (Note 2) 53,332 Trustee compensation and expenses (Note 2) 29,679 Distribution fees (Note 2) 272,463 Administrative services (Note 2) 9,605 Other 161,196 Total expenses Expense reduction (Note 2) (94,888) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 79,495,747 Net realized loss on swap contracts (Note 1) (1,809,094) Net realized gain on foreign currency transactions (Note 1) 146,221 Net realized gain on written options (Notes 1 and 3) 844,086 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (1,750,155) Net unrealized depreciation of investments, swap contracts and written options during the period (29,922,353) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/14* 12/31/13 Increase (decrease) in net assets Operations: Net investment income $6,282,823 $5,425,190 Net realized gain on investments and foreign currency transactions 78,676,960 196,103,485 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (31,672,508) 105,919,068 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (6,719,590) (6,611,831) Class IB (1,617,559) (1,622,762) From net realized long-term gain on investments Class IA (13,160,853) — Class IB (4,150,482) — Decrease from capital share transactions (Note 4) (41,136,142) (119,117,211) Total increase (decrease) in net assets Net assets: Beginning of period 942,425,395 762,329,456 End of period (including undistributed net investment income of $3,781,522 and $5,835,848, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Voyager Fund 11 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/14† .37 g 2.67 (.51) (.99) — * .35 * .72 *g 76 * 12/31/13 .30 15.65 (.43) — — .72 .71 141 12/31/12 .35 4.30 (.14) — — .72 .98 136 12/31/11 .21 (7.06) (.10) — — e,f .72 .58 164 12/31/10 .18 6.64 (.50) — — .72 .51 182 12/31/09 .20 12.56 (.29) — — .76 .81 202 Class IB 6/30/14† .30 g 2.66 (.39) (.99) — * .48 * .59 *g 76 * 12/31/13 .20 15.51 (.33) — — .97 .46 141 12/31/12 .26 4.26 (.12) — — .97 .72 136 12/31/11 .12 (7.01) — e,f .97 .34 164 12/31/10 .09 6.60 (.43) — — .97 .26 182 12/31/09 .14 12.49 (.21) — — 1.01 .55 202 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). Also excludes acquired fund fees and expenses, if any. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class IA $0.16 0.30% Class IB 0.15 0.30 The accompanying notes are an integral part of these financial statements. 12 Putnam VT V oyager Fund Notes to financial statements 6/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through June 30, 2014. Putnam VT Voyager Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in common stocks of midsize and large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent Putnam VT V oyager Fund 13 amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $706,258 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $74,479,872 and the value of securities loaned amounted to $72,850,566. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any 14 Putnam VT V oyager Fund unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $804,070,349, resulting in gross unrealized appreciation and depreciation of $226,592,571 and $25,957,239, respectively, or net unrealized appreciation of $200,635,332. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 38.5% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $348,439 Class IB 109,907 Total $458,346 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $94,888 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $553, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Putnam VT V oyager Fund 15 Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $272,463 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $680,082,820 and $767,449,406, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amount premiums Written options outstanding at beginning of the reporting period $20,093,620 $2,951,877 Options opened 97,859,808 19,980,474 Options exercised — — Options expired (78,546,944) (11,249,804) Options closed (19,180,706) (4,006,136) Written options outstanding at end of the reporting period $20,225,778 $7,676,411 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/14 Year ended 12/31/13 Six months ended 6/30/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 51,092 $2,659,113 82,622 $3,679,955 258,627 $13,170,109 358,385 $15,937,432 Shares issued in connection with reinvestment of distributions 395,237 19,880,443 167,431 6,611,831 115,523 5,768,041 41,376 1,622,762 446,329 22,539,556 250,053 10,291,786 374,150 18,938,150 399,761 17,560,194 Shares repurchased (1,068,322) (55,265,348) (2,289,307) (98,515,379) (532,119) (27,348,500) (1,138,778) (48,453,812) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $4,120,327 $181,039,600 $158,303,255 $2,129 $26,856,672 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $17,500,000 Written equity option contracts (contract amount) (Note 3) $15,900,000 Forward currency contracts (contract amount) $92,800,000 OTC total return swap contracts (notional) $10,500,000 Warrants (number of warrants) 8,500,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $— Payables $951,499 Equity contracts Investments, Receivables 21,775,210 Payables 4,956,862 Total 16 Putnam VT V oyager Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $200,739 $— $200,739 Equity contracts (1,613,951) (4,553,025) — (1,809,094) $(7,976,070) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options contracts Swaps Total Foreign exchange contracts $— $— $(1,736,592) $— $(1,736,592) Equity contracts 4,011,509 (3,002,158) — (489,875) $519,476 Total Putnam VT V oyager Fund 17 Note 8 — Off setting of fi nancial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. UBS AG Total Assets: OTC Total return swap contracts* # $— $— $— $— $370,124 $— $— $— $370,124 Forward currency contracts # — Purchased options** # 1,669,513 1,569,155 565,530 2,005,810 2,703,332 2,003,808 96,282 1,222,034 11,835,464 Total Assets Liabilities: OTC Total return swap contracts* # — Forward currency contracts # — — — 565,794 — — — 385,705 951,499 Written options # 220,565 1,217,346 376,775 558,892 572,111 1,419,904 8,023 583,246 4,956,862 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $1,448,948 $350,089 $150,000 $— $1,460,000 $475,688 $— $230,570 Net amount $— $1,720 $38,755 $881,124 $1,041,345 $108,216 $88,259 $22,513 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over- collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 18 Putnam VT V oyager Fund Putnam VT V oyager Fund 19 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 16,289,509 569,528 1,400,303 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 20 Putnam VT V oyager Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements again in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under Putnam VT V oyager Fund 21 management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your fund, 22 Putnam VT V oyager Fund the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Large-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 4th 1st For the one-year period ended December 31, 2013, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2013, there were 237, 221 and 202 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the one-year and five-year periods ended December 31, 2013 had been favorable, expressed concern about your fund’s fourth quartile performance over the three-year period then ended and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the three-year period was due in significant part to the fund’s poor performance in 2011, which Putnam Management largely attributed to an emphasis on cyclical companies (those whose performance tends to be tied to overall economic conditions) and a de-emphasis on mega-cap companies at a time when non-cyclicals and mega-cap companies broadly outperformed other market segments, combined with poor stock selection in the information technology, financials, and consumer discretionary sectors. The Trustees also observed that, although the fund had not performed well in 2011, the fund ranked in the top decile for the one-year period ended December 31, 2013 and in the top quartile for the five-year period then ended and that Putnam Management remained confident in the portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Putnam VT V oyager Fund 23 This page intentionally left blank. 24 Putnam VT V oyager Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Voyager Fund 25 This report has been prepared for the shareholders H522 of Putnam VT Voyager Fund. 289188 8/14 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 27, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 27, 2014
